      Case 2:18-cv-02778-JJT Document 288 Filed 07/02/20 Page 1 of 2



 1   David B. Rosenbaum, 009819
     Mary R. O’Grady, 011434
 2   Joshua M. Whitaker, 032724
     OSBORN MALEDON, P.A.
 3   2929 North Central Avenue, 21st Floor
     Phoenix, Arizona 85012-2793
 4   (602) 640-9000
     drosenbaum@omlaw.com
 5   mogrady@omlaw.com
     jwhitaker@omlaw.com
 6
     Mildred K. O’Linn (admitted pro hac vice)
 7   Nishan J. Wilde, 031447
     MANNING & KASS
 8   ELLROD, RAMIREZ, TRESTER, LLP
     3636 North Central Avenue, 11th Floor
 9   Phoenix, Arizona 85012
     (602) 313-5469
10   mko@manningllp.com
     njw@manningllp.com
11
     Attorneys for Defendants
12
13                      IN THE UNITED STATES DISTRICT COURT
14                               FOR THE DISTRICT OF ARIZONA
15    Puente, et al.,                             No. CV-18-02778-PHX-JJT
16                          Plaintiffs,           DEFENDANTS’ MOTION TO FILE
17                                                UNREDACTED VERSIONS OF
      v.                                          CERTAIN DOCUMENTS UNDER
18                                                SEAL
      City of Phoenix, et al.,
19
                            Defendants.           -AND-
20
21                                                NOTICE OF LODGING UNDER
                                                  SEAL
22
23          Pursuant to LRCiv 5.6, Defendants move for an order directing the Clerk to file
24   under seal unredacted versions, currently being lodged under seal, of (1) Defendants’
25   Response to Plaintiffs’ Motion for Partial Summary Judgment, and (2) Defendants’
26   Controverting and Additional Statement of Facts.
27          Redacted versions of each document were filed earlier today. (Docs. 285, 286.)
28   The redactions make up a small part of each document. The redacted portions relate to
       Case 2:18-cv-02778-JJT Document 288 Filed 07/02/20 Page 2 of 2



 1   (1) Secret Service policies, (2) the President’s movements, (3) the content of certain PPD
 2   policies regarding tactics at civil disturbances, (4) certain radio communications among
 3   PPD officers, and/or (5) one officer’s private communications.
 4             The Court previously granted the parties’ motions to seal substantively identical
 5   information. (See Doc. 274.) Defendants request that this information be likewise sealed.
 6             DATED this 2nd day of July, 2020.
 7                                             OSBORN MALEDON, P.A.
 8
                                               By s/Joshua M. Whitaker
 9                                                David B. Rosenbaum
                                                  Mary R. O’Grady
10                                                Joshua M. Whitaker
                                                  2929 North Central Avenue, 21st Floor
11                                                Phoenix, Arizona 85012-2793
12                                                  MANNING & KASS
                                                    ELLROD, RAMIREZ, TRESTER, LLP
13                                                  Mildred K. O’Linn
                                                    Nishan J. Wilde
14                                                  3636 North Central Avenue, 11th Floor
                                                    Phoenix, Arizona 85012
15
                                                    Attorneys for Defendants
16
17
18                                CERTIFICATE OF SERVICE

19             I hereby certify that on July 2, 2020, I electronically transmitted the attached

20   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of

21   a Notice of Electronic Filing to all CM/ECF registrants.

22             I hereby certify that on July 2, 2020, I served the attached document by first-

23   class mail on the Honorable John J. Tuchi, United States District Court, Sandra Day

24   O’Connor U.S. Courthouse, Suite 525, 401 West Washington Street, SPC 83, Phoenix,

25   Arizona 85003-2161.

26
27
                                                  s/Karen McClain
28   8580147


                                                 -2-
